     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiffs
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                           )        Case No.
11   TERRY FABRICANT and LOUIS             )
     FLOYD, individually and on behalf of )         CLASS ACTION
12
     all others similarly situated,        )
13                                         )        COMPLAINT FOR VIOLATIONS
14   Plaintiffs,                           )        OF:
                                           )
15          vs.                            )           1.      NEGLIGENT VIOLATIONS
                                                               OF THE TELEPHONE
16                                         )                   CONSUMER PROTECTION
     CONSTRUCTION MONITOR, L.L.C., )                           ACT [47 U.S.C. §227(b)]
17                                                     2.      WILLFUL VIOLATIONS
     and DOES 1 through 10, inclusive, and )
                                                               OF THE TELEPHONE
18   each of them,                         )                   CONSUMER PROTECTION
19                                         )                   ACT [47 U.S.C. §227(b)]
     Defendant.                            )
20                                         )
                                           )        DEMAND FOR JURY TRIAL
21
                                           )
22
                                           )
23                                         )
24
                                           )
                                           )
25                                         )
26
27         Plaintiffs TERRY FABRICANT and LOUIS FLOYD (“Plaintiffs”),
28   individually and on behalf of all others similarly situated, allege the following upon


                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 2 of 9 Page ID #:2




 1   information and belief based upon personal knowledge:
 2                               NATURE OF THE CASE
 3         1.     Plaintiffs bring this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of CONSTRUCTION MONITOR,
 6   L.L.C. (“Defendant”), in negligently, knowingly, and/or willfully contacting
 7   Plaintiffs on Plaintiffs’ cellular telephone in violation of the Telephone Consumer
 8   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiffs’
 9   privacy.
10                              JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
12   both residents of California, seek relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant, a Utah
14   limited liability company. Plaintiffs also seek up to $1,500.00 in damages for each
15   call in violation of the TCPA, which, when aggregated among a proposed class in
16   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
17   Therefore, both diversity jurisdiction and the damages threshold under the Class
18   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
19         3.     Venue is proper in the United States District Court for the Central
20   District of California pursuant to 28 U.S.C. § 1391(b) and because a substantial
21   portion of the events giving rise to Plaintiffs’ claims occurred in this District.
22                                        PARTIES
23         4.     Plaintiff, TERRY FABRICANT (“Plaintiff FABRICANT”), is a
24   natural person residing in Los Angeles County, California, and is a “person” as
25   defined by 47 U.S.C. § 153 (39).
26         5.     Plaintiff, LOUIS FLOYD (“Plaintiff FLOYD”), is a natural person
27   residing in Santa Clara County, California, and is a “person” as defined by 47
28   U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 3 of 9 Page ID #:3




 1         6.      Defendant, CONSTRUCTION MONITOR, L.L.C. (“Defendant”) is a
 2   marketing company and is a “person” as defined by 47 U.S.C. § 153 (39).
 3         7.      The above-named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
 9   the Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         8.      Plaintiffs are informed and believe that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiffs are informed and believe that each of the acts and/or omissions
16   complained of herein was made known to, and ratified by, each of the other
17   Defendants.
18                              FACTUAL ALLEGATIONS
19         9.      Beginning in or around March 2019, Defendant contacted Plaintiff
20   TERRY FABRICANT on his cellular telephone number ending in -8950, in an
21   attempt to solicit him to purchase Defendant’s services.
22         10.     Beginning in or around March 2019, Defendant contacted Plaintiff
23   LOUIS FLOYD on his cellular telephone number ending in -0267, in an attempt to
24   solicit him to purchase Defendant’s services.
25         11.     Defendant used an “automatic telephone dialing system” as defined
26   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit its services.
27         12.     Defendant contacted or attempted to contact Plaintiffs from telephone
28   numbers (435) 238-4016 and (435) 267-0349, confirmed to be Defendant’s


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 4 of 9 Page ID #:4




 1   numbers.
 2         13.      Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         14.      During all relevant times, Defendant did not possess Plaintiffs’ “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
 7   227(b)(1)(A).
 8         15.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
 9   § 227(b)(1).
10                                 CLASS ALLEGATIONS
11         16.      Plaintiffs bring this action individually and on behalf of all others
12   similarly situated, as members of the proposed class (hereafter, “The Class”).
13         17.      The Class is defined as follows:
14
                    All persons within the United States who received any
15                  solicitation/telemarketing   telephone      calls  from
16                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
17
                    system or an artificial or prerecorded voice and such
18                  person had not previously consented to receiving such
19
                    calls within the four years prior to the filing of this
                    Complaint through the date of class certification.
20
21         18.      Plaintiffs represent, and are members of, The Class, consisting of all
22   persons within the United States who received any telephone calls from Defendant
23   to said person’s cellular telephone made through the use of any automatic telephone
24   dialing system or an artificial or prerecorded voice and such person had not
25   previously not provided their cellular telephone number to Defendant within the
26   four years prior to the filing of this Complaint through the date of class certification.
27         19.      Defendant, its employees and agents are excluded from The Class.
28   Plaintiffs do not know the number of members in The Class, but believe The Class


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 5 of 9 Page ID #:5




 1   members number in the thousands, if not more. Thus, this matter should be
 2   certified as a Class Action to assist in the expeditious litigation of the matter.
 3         20.    The Class is so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Class
 5   members are unknown to Plaintiffs at this time and can only be ascertained through
 6   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
 7   The Class includes thousands of members.            Plaintiffs allege that The Class
 8   members may be ascertained by the records maintained by Defendant.
 9         21.    Plaintiffs and members of The Class were harmed by the acts of
10   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
11   and The Class members via their cellular telephones thereby causing Plaintiffs and
12   The Class members to incur certain charges or reduced telephone time for which
13   Plaintiffs and The Class members had previously paid by having to retrieve or
14   administer messages left by Defendant during those illegal calls, and invading the
15   privacy of said Plaintiffs and The Class members.
16         22.    Common questions of fact and law exist as to all members of The
17   Class which predominate over any questions affecting only individual members of
18   The Class. These common legal and factual questions, which do not vary between
19   The Class members, and which may be determined without reference to the
20   individual circumstances of any members of The Class, include, but are not limited
21   to, the following:
22                a.      Whether, within the four years prior to the filing of this
23                        Complaint through the date of class certification, Defendant
24                        made any telemarketing/solicitation call (other than a call made
25                        for emergency purposes or made with the prior express consent
26                        of the called party) to a member of The Class using any
27                        automatic telephone dialing system or any artificial or
28                        prerecorded voice to any telephone number assigned to a


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 6 of 9 Page ID #:6




 1                       cellular telephone service;
 2                b.     Whether Plaintiffs and The Class members were damaged
 3                       thereby, and the extent of damages for such violation; and
 4                c.     Whether Defendant should be enjoined from engaging in such
 5                       conduct in the future.
 6         23.    As persons that received numerous telemarketing/solicitation calls
 7   from Defendant using an automatic telephone dialing system or an artificial or
 8   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
 9   claims that are typical of The Class.
10         24.    Plaintiffs will fairly and adequately protect the interests of the
11   members of The Class. Plaintiffs have retained attorneys experienced in the
12   prosecution of class actions.
13         25.    A class action is superior to other available methods of fair and
14   efficient adjudication of this controversy, since individual litigation of the claims
15   of all members of The Class is impracticable. Even if every member of The Class
16   could afford individual litigation, the court system could not. It would be unduly
17   burdensome to the courts in which individual litigation of numerous issues would
18   proceed. Individualized litigation would also present the potential for varying,
19   inconsistent, or contradictory judgments and would magnify the delay and expense
20   to all parties and to the court system resulting from multiple trials of the same
21   complex factual issues. By contrast, the conduct of this action as a class action
22   presents fewer management difficulties, conserves the resources of the parties and
23   of the court system, and protects the rights of each member of The Class.
24         26.    The prosecution of separate actions by individual members of The
25   Class would create a risk of adjudications with respect to them that would, as a
26   practical matter, be dispositive of the interests of the other members of The Class
27   not parties to such adjudications or that would substantially impair or impede the
28   ability of such non-party members to protect their interests.


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 7 of 9 Page ID #:7




 1         27.    Defendant has acted or refused to act in respects generally applicable
 2   to The Class, thereby making appropriate final and injunctive relief with regard to
 3   the members of The Class as a whole.
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                   47 U.S.C. §227(b).
 7                                 On Behalf of The Class
 8         28.    Plaintiffs repeat and incorporate by reference into this cause of action
 9   the allegations set forth in the paragraphs above.
10         29.    The foregoing acts and omissions of Defendant constitute numerous
11   and multiple negligent violations of the TCPA, including but not limited to each
12   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
13   47 U.S.C. § 227 (b)(1)(A).
14         30.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
15   Plaintiffs and The Class members are entitled to an award of $500.00 in statutory
16   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17         31.    Plaintiffs and The Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                   47 U.S.C. §227(b)
23                                 On Behalf of The Class
24         32.    Plaintiffs repeat and incorporate by reference into this cause of action
25   the allegations set forth in the paragraphs above.
26         33.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple knowing and/or willful violations of the TCPA, including but not
28   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 8 of 9 Page ID #:8




 1   and in particular 47 U.S.C. § 227 (b)(1)(A).
 2         34.    As a result of Defendant’s knowing and/or willful violations of 47
 3   U.S.C. § 227(b), Plaintiffs and The Class members are entitled to an award of
 4   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 5   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6         35.    Plaintiffs and The Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8                                PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                   47 U.S.C. §227(b)
13                As a result of Defendant’s negligent violations of 47 U.S.C.
14                §227(b)(1), Plaintiffs and The Class members are entitled to and
15                request $500 in statutory damages, for each and every violation,
16                pursuant to 47 U.S.C. 227(b)(3)(B).
17                Any and all other relief that the Court deems just and proper.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                As a result of Defendant’s willful and/or knowing violations of 47
23                U.S.C. §227(b)(1), Plaintiffs and The Class members are entitled to
24                and request treble damages, as provided by statute, up to $1,500, for
25                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
26                U.S.C. §227(b)(3)(C).
27                Any and all other relief that the Court deems just and proper.
28



                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:21-cv-00778-PSG-SK Document 1 Filed 01/28/21 Page 9 of 9 Page ID #:9




 1         36.    Pursuant to the Seventh Amendment to the Constitution of the United
 2   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
 3
           Respectfully Submitted this 28th Day of January, 2021.
 4
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
 6                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
 7
                                           Law Offices of Todd M. Friedman
 8                                         Attorney for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
